Citation Nr: 1648489	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for tendonitis of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to July 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony before the undersigned at a videoconference hearing in July 2015.  A transcript of that hearing is of record.

In November 2015, the appeal was remanded for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The issues before the Board in November 2015 included entitlement to service connection for left and right ankle disabilities.  These claims were granted in a June 2016 rating decision; therefore, they are no longer before the Board.  Service connection for various disabilities of the right and left hips was also granted in June 2016; however, service connection for tendonitis of the hips remained denied in a June 2016 supplemental statement of the case, and so is still on appeal.


The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for tendonitis of lower extremities is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

No acquired psychiatric disorder was present until more than one year following the Veteran's discharge from service, and no current acquired psychiatric disorder is etiologically related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, to include PTSD and major depressive disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records have been obtained, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records and records associated with his disability benefits from the Social Security Administration (SSA) have also been obtained.  The Veteran was also provided with an adequate VA examination.  

The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.


II.  Legal Criteria


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a psychosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) (2016); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304 (f) (2016).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(2).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he has PTSD as a result of several stressors while serving in the military.  The stressors include a burn sustained to his penis from a heater when reaching to close a window on orders and not being allowed to seek treatment, being left behind in a field after injuring his knees and ankles when jumping down from a howitzer during a training exercise, and being made to feel weak and worthless when seeking help with his injuries.  He has also described being made to do jumping jacks because his sergeant thought the Veteran had called him an inappropriate name.  In January 2010 and July 2011, the RO made a formal finding that the information was insufficient to verify the Veteran's stressors. 

VA treatment records reveal that the Veteran had his initial VA mental health evaluation in December 2009, at which time a diagnosis of PTSD with psychosis was assigned.  Subsequent VA treatment notes reflect continued treatment for PTSD and a history of depression.  A mental health evaluation for the SSA was completed in July 2010, and the psychologist diagnosed PTSD and schizoaffective disorder, depressed type.  

The Veteran was afforded a VA examination to assess the etiology of his acquired psychiatric disorder in December 2015.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, noting that the Veteran's stressors involved injury of a non-serious nature and were not related to actual or threatened death.  The examiner did diagnose the Veteran with major depressive disorder with psychotic features and anxious distress, but opined that the disability was not related to the Veteran's military career.  The examiner noted that the Veteran tends to obsess about his military injury when depressed, but indicated that there is no real indication that the depression was directly related to the military.  The examiner also cited to the fact that the Veteran was in the military over 30 years prior to the first diagnosis of depression.  Consequently, the examiner concluded that there is less than a 50 percent probability that the Veteran's depressive disorder had its onset in service or is otherwise etiologically due to the Veteran's service, to include his fall from a vehicle.  
  
There is no contradictory opinion of record.  With regard to the Veteran's diagnosis of PTSD in VA treatment notes, the diagnosis is not associated with any particular stressor, and in contrast to the VA examination, treatment records do not detail how the Veteran's symptoms meet the criteria for PTSD under the DSM-V.  38 C.F.R. 
§ 4.125 (2016).  The July 2010 SSA examination also does not identify a specific stressor as the cause of the Veteran's PTSD and documents both childhood and military trauma as part of the Veteran's history.  

The Veteran is competent to speak to events during service, but as shown by the various psychiatric evaluations, the determination of the appropriate diagnosis for his symptoms and the etiology of a complex disability such as an acquired psychiatric disorder require specialized knowledge.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Consequently, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for psychiatric disability.


ORDER

Entitlement to service connection for psychiatric disability, to include PTSD and major depression, is denied.


REMAND

In December 2016, a request for physical examination of the lower extremities was sent to assess the current severity of the Veteran's service-connected knee, hip, and ankle disabilities.  However, the basis of the previous denials of service connection for tendonitis of the lower extremities was the lack of a current diagnosis.  As there is potential that the upcoming VA examination could reveal a diagnosis of tendonitis, the Board determines that a remand of the appeal of that claim is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal, considering any newly obtained evidence, including the findings of the VA examination ordered in December 2016.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


